FILED
                               FOR PUBLICATION                             APR 22 2015

                                                                       MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 11-10669

              Plaintiff - Appellee,              D.C. No. 3:07-cr-00732-SI-1

  v.
                                                 OPINION
BARRY LAMAR BONDS,

              Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Northern District of California
                   Susan Illston, Senior District Judge, Presiding

                    Argued and Submitted September 18, 2014
                            San Francisco, California

Before:      REINHARDT, KOZINSKI, O’SCANNLAIN, GRABER,
             WARDLAW, W. FLETCHER, RAWLINSON, CALLAHAN,
             N.R. SMITH, NGUYEN and FRIEDLAND, Circuit Judges.

PER CURIAM:

       During a grand jury proceeding, defendant gave a rambling, non-responsive

answer to a simple question. Because there is insufficient evidence that Statement

C was material, defendant’s conviction for obstruction of justice in violation of 18
                                                                              page 2
U.S.C. § 1503 is not supported by the record. Whatever section 1503’s scope may

be in other circumstances, defendant’s conviction here must be reversed.

      A reversal for insufficient evidence implicates defendant’s right under the

Double Jeopardy Clause. See United States v. Preston, 751 F.3d 1008, 1028 (9th

Cir. 2014) (en banc) (citing Burks v. United States, 437 U.S. 1, 11 (1978)). His

conviction and sentence must therefore be vacated, and he may not be tried again

on that count.


      REVERSED.
                                                                                 page 3
                                    COUNSEL

Dennis P. Riordan (argued) and Donald M. Horgan, Riordan & Horgan, San
Francisco, California; Ted Sampsell Jones, William Mitchell College of Law, St.
Paul, Minnesota, for Appellant.

Merry Jean Chan (argued), Assistant United States Attorney, Melinda Haag,
United States Attorney, Barbara J. Valliere, Assistant United States Attorney,
Chief, Appellate Division, United States Attorneys’ Office, San Francisco,
California, for Appellee.
                                                                           FILED
United States v. Bonds, No. 11-10669:                                      APR 22 2015

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
KOZINSKI, Circuit Judge, with whom Circuit Judges O’SCANNLAIN,
GRABER, CALLAHAN and NGUYEN join, concurring:

      Can a single non-responsive answer by a grand jury witness support a

conviction for obstruction of justice under 18 U.S.C. § 1503?


                                          I

      Defendant, who was then a professional baseball player, was summoned

before a grand jury and questioned for nearly three hours about his suspected use

of steroids. He was subsequently charged with four counts of making false

statements and one count of obstruction of justice, all based on his grand jury

testimony. The jury convicted him on the obstruction count and was otherwise

unable to reach a verdict.

      The jury instructions identified seven of defendant’s statements that the

government alleged obstructed justice. The jury, however, found only one

statement obstructive. That statement was referred to as Statement C at trial and is

underlined in the passage below:

      Q:     Did Greg[, your trainer,] ever give you anything that
             required a syringe to inject yourself with?

      A:     I’ve only had one doctor touch me. And that’s my only
             personal doctor. Greg, like I said, we don’t get into each
             others’ personal lives. We’re friends, but I don’t—we don’t
             sit around and talk baseball, because he knows I don’t want—
                                                                         page 2
             don’t come to my house talking baseball. If you want to come
             to my house and talk about fishing, some other stuff, we’ll be
             good friends. You come around talking about baseball, you go
             on. I don’t talk about his business. You know what I mean?

      Q:     Right.

      A:     That’s what keeps our friendship. You know, I am sorry, but
             that—you know, that—I was a celebrity child, not just in
             baseball by my own instincts. I became a celebrity child with a
             famous father. I just don’t get into other people’s business
             because of my father’s situation, you see.

      Defendant was again asked about injectable steroids immediately following

this exchange and a few other times during his testimony. He provided direct

responses to the follow-up questions. For example, he was asked whether he ever

“injected [him]self with anything that Greg . . . gave [him].” He responded “I’m

not that talented, no.” The government believed that those answers were false but,

as noted, the jury failed to convict defendant on the false statement counts.

      The district court rejected defendant’s post-verdict motion for acquittal on

the obstruction count and a three-judge panel affirmed. United States v. Bonds,

730 F.3d 890 (9th Cir. 2013). We granted en banc rehearing. United States v.

Bonds, 757 F.3d 994 (9th Cir. 2014).


                                          II
                                                                                   page 3
      A. Title 18 U.S.C. § 1503(a), which defendant was convicted of violating,

provides in relevant part as follows: “Whoever . . . corruptly or by threats or force,

or by any threatening letter or communication, influences, obstructs, or impedes, or

endeavors to influence, obstruct, or impede, the due administration of justice, shall

be punished as provided in subsection (b).” Known as the omnibus clause, this

language “was designed to proscribe all manner of corrupt methods of obstructing

justice.” United States v. Rasheed, 663 F.2d 843, 852 (9th Cir. 1981). We have

held that a defendant “corruptly” obstructs justice if he acts “with the purpose of

obstructing justice.” Id.

      As should be apparent, section 1503’s coverage is vast. By its literal terms,

it applies to all stages of the criminal and civil justice process, not just to conduct

in the courtroom but also to trial preparation, discovery and pretrial motions.

Indeed, it arguably covers conduct taken in anticipation that a civil or criminal case

might be filed, such as tax planning, hiding assets or talking to police. And the text

of the omnibus clause, in concert with our definition of corruptly, encompasses any

act that a jury might infer was intended to “influence, obstruct, or impede . . . the

due administration of justice.” That’s true even if no actual obstruction occurs,

because the clause’s use of “endeavors” makes “success . . . irrelevant.” See
                                                                                  page 4
United States v. Richardson, 676 F.3d 491, 503 (5th Cir. 2012) (internal quotation

marks omitted).

      Stretched to its limits, section 1503 poses a significant hazard for everyone

involved in our system of justice, because so much of what the adversary process

calls for could be construed as obstruction. Did a tort plaintiff file a complaint

seeking damages far in excess of what the jury ultimately awards? That could be

viewed as corruptly endeavoring to “influence . . . the due administration of

justice” by seeking to recover more than the claim deserves. So could any of the

following behaviors that make up the bread and butter of litigation: filing an

answer that denies liability for conduct that is ultimately adjudged wrongful or

malicious; unsuccessfully filing (or opposing) a motion to dismiss or for summary

judgment; seeking a continuance in order to inflict delay on the opposing party;

frivolously taking an appeal or petitioning for certiorari—the list is endless.

Witnesses would be particularly vulnerable because, as the Supreme Court has

noted, “[u]nder the pressures and tensions of interrogation, it is not uncommon for

the most earnest witnesses to give answers that are not entirely responsive.”

Bronston v. United States, 409 U.S. 352, 358 (1973).

      Lawyers face the most pervasive threat under such a regime. Zealous

advocacy sometimes calls for pushing back against an adversary’s just case and
                                                                                   page 5
casting a despicable client in a favorable light, yet such conduct could be described

as “endeavor[ing] to . . . impede . . . the due administration of justice.” Even

routine advocacy provides ample occasion for stumbling into the heartland of the

omnibus clause’s sweeping coverage. Oral arguments provide a ready example.

One need not spend much time in one of our courtrooms to hear lawyers dancing

around questions from the bench rather than giving pithy, direct answers. There is,

for instance, the ever popular “but that is not this case” retort to a hypothetical,

which could be construed as an effort to divert the court and thereby “influence . . .

the due administration of justice.”

      It is true that any such maneuver would violate section 1503 only if it were

done “corruptly.” But it is equally true that we have given “corruptly” such a

broad construction that it does not meaningfully cabin the kind of conduct that is

subject to prosecution. As noted, we have held that a defendant acts “corruptly,”

as that term is used in section 1503, if he does so “with the purpose of obstructing

justice.” Rasheed, 663 F.2d at 852. In the examples above, a prosecutor could

argue that a complaint was filed corruptly because it was designed to extort a

nuisance settlement, or an answer was filed corruptly because its principal purpose

was to pressure a needy plaintiff into an unjust settlement, or that the lawyer who

parried a judicial hypothetical with “but that is not this case” was endeavoring to
                                                                                page 6
distract the court so it would reach a wrong result. That a jury or a judge might not

buy such an argument is neither here nor there; a criminal prosecution, even one

that results in an acquittal, is a life-wrenching event. Nor does an acquittal wipe

clean the suspicion that a guilty defendant got off on a technicality.

      We have no doubt that United States Attorneys and their Assistants would

use the power to prosecute for such crimes judiciously, but that is not the point.

Making everyone who participates in our justice system a potential criminal

defendant for conduct that is nothing more than the ordinary tug and pull of

litigation risks chilling zealous advocacy. It also gives prosecutors the immense

and unreviewable power to reward friends and punish enemies by prosecuting the

latter and giving the former a pass. The perception that prosecutors have such a

potent weapon in their arsenal, even if never used, may well dampen the fervor

with which lawyers, particularly those representing criminal defendants, will

discharge their duties. The amorphous nature of the statute is also at odds with the

constitutional requirement that individuals have fair notice as to what conduct may

be criminal. See United States v. JDT, 762 F.3d 984, 996 (9th Cir. 2014) (citing

Skilling v. United States, 561 U.S. 358, 402–03 (2010)).
                                                                                 page 7
      B. Because the statute sweeps so broadly, due process calls for prudential

limitations on the government’s power to prosecute under it. Such a limitation

already exists in our case law interpreting section 1503: the requirement of

materiality. See United States v. Thomas, 612 F.3d 1107, 1128–29 (9th Cir. 2010).

Materiality screens out many of the statute’s troubling applications by limiting

convictions to those situations where an act “has a natural tendency to influence, or

was capable of influencing, the decision of the decisionmaking body.” See Kungys

v. United States, 485 U.S. 759, 770 (1988) (internal quotation marks omitted);

Thomas, 612 F.3d at 1124. Put another way, the government must prove beyond a

reasonable doubt that the charged conduct was capable of influencing a

decisionmaking person or entity—for example, by causing it to cease its

investigation, pursue different avenues of inquiry or reach a different outcome.

See United States v. McKenna, 327 F.3d 830, 840 (9th Cir. 2003) (finding

statement material because it could have affected the “decision-making process”);

Weinstock v. United States, 231 F.2d 699, 703 (D.C. Cir. 1956) (noting that, to be

material, a statement “must have some weight in the process of reaching a

decision”).

      In weighing materiality, we consider “the intrinsic capabilities of the . . .

statement itself,” rather than the statement’s actual effect on the decisionmaker, see
                                                                                 page 8
United States v. Serv. Deli Inc., 151 F.3d 938, 941 (9th Cir. 1998) (internal

quotation marks omitted), and we evaluate the statement in “the context in which

[it was] made,” United States v. Rigas, 490 F.3d 208, 231 (2d Cir. 2007); see also

United States v. McBane, 433 F.3d 344, 352 (3d Cir. 2005); Weinstock, 231 F.2d

at 703 (noting that in context, a statement was “rob[bed] . . . of any

materiality—any possible influence upon the [decisionmaker] in reaching its

decision”).

      We start with the self-evident proposition that Statement C, standing alone,

did not have the capacity to divert the government from its investigation or

influence the grand jury’s decision whether to indict anyone. Here it is again:

      That’s what keeps our friendship. You know, I am sorry, but that—
      you know, that—I was a celebrity child, not just in baseball by my
      own instincts. I became a celebrity child with a famous father. I just
      don’t get into other people’s business because of my father’s situation,
      you see.

The statement says absolutely nothing pertinent to the subject of the grand jury’s

investigation. Even when paired with the question that prompted it,

      Did Greg ever give you anything that required a syringe to inject
      yourself with?

Statement C communicates nothing of value or detriment to the investigation. Had

the answer been “I’m afraid of needles,” it would have been plausible to infer an
                                                                                 page 9
unspoken denial, with the actual words serving as an explanation or elaboration.

But, as given, the answer did not enlighten, obfuscate, confirm or deny anything

within the scope of the question posed.

      The most one can say about this statement is that it was non-responsive and

thereby impeded the investigation to a small degree by wasting the grand jury’s

time and trying the prosecutors’ patience. But real-life witness examinations,

unlike those in movies and on television, invariably are littered with

non-responsive and irrelevant answers. This happens when the speaker doesn’t

understand the question, begins to talk before thinking (lawyers do this with

surprising frequency), wants to avoid giving a direct answer (ditto), or is

temporizing. Courtrooms are pressure-laden environments and a certain number of

non-responsive or irrelevant statements can be expected as part of the

give-and-take of courtroom discourse. Because some non-responsive answers are

among the road hazards of witness examination, any one such statement is not,

standing alone, “capable of influencing . . . the decision of [a] decisionmaking

body.” See Thomas, 612 F.3d at 1124.

      This is true even if, as the government now argues, Statement C is literally

false. An irrelevant or wholly non-responsive answer says nothing germane to the

subject of the investigation, whether it’s true or false. For example, if a witness is
                                                                               page 10
asked, “Do you own a gun?” it makes no difference whether he answers “The sky

is blue” or “The sky is green.” That the second statement is false makes it no more

likely to impede the investigation than the first.

      Statement C does not, however, stand alone. It was a small portion of a

much longer examination, and we must look at the record as a whole to determine

whether a rational trier of fact could have found the statement capable of

influencing the grand jury’s investigation, in light of defendant’s entire grand jury

testimony. If, for example, a witness engages in a pattern of irrelevant statements,

or launches into lengthy disquisitions that are clearly designed to waste time and

preclude the questioner from continuing his examination, the jury could find that

the witness’s behavior was capable of having some sway.

      On careful review of the record, we find insufficient evidence to render

Statement C material. In conducting this review, we are mindful that we must give

the jury the benefit of the doubt and draw all reasonable inferences in favor of its

verdict. See Jackson v. Virginia, 443 U.S. 307, 319 (1979). At the same time, we

must conduct our review with some rigor for the prudential reasons discussed

above. See pp. 3–8 supra.

      The government charged a total of seven statements, only one of which the

jury found to be obstructive. Two of these statements (including Statement C)
                                                                              page 11
appear to be wholly irrelevant—verbal detours with no bearing on the proceedings.

One statement is “I don’t know,” followed by a brief explanation for the lack of

knowledge. The rest are direct answers that the government claimed were false, all

concerning whether defendant’s trainer had provided or injected him with steroids.

In the context of three hours of grand jury testimony, these six additional

statements are insufficient to render the otherwise innocuous Statement C material.

If this were enough to establish materiality, few witnesses or lawyers would be safe

from prosecution.
                                                                           FILED
                                                                            APR 22 2015
United States v. Bonds, No. 11-10669                                    MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

N.R. SMITH, Circuit Judge, with whom Circuit Judges WARDLAW,
CALLAHAN, and FRIEDLAND join, concurring::

      I agree that no reasonable juror could have found Bonds guilty of violating

18 U.S.C. § 1503.

      Bonds was convicted of obstructing justice by offering a “misleading or

evasive” statement—Statement C—to the grand jury. The Government expressly

declined to seek a conviction on the grounds that Statement C was false.1 When

evaluating whether the evidence was sufficient to show that Statement C violated

§ 1503, we must determine “whether, after viewing the evidence in the light most

favorable to the prosecution, any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt.” Jackson v. Virginia,

443 U.S. 307, 319 (1979). This standard of review requires us to determine

whether the jury could “draw reasonable inferences from basic facts to ultimate

facts.” Id. In this particular case, we must determine whether a single truthful but

evasive or misleading answer could constitute evidence of obstruction of justice

      1
        The Government asserts that, despite the position it argued to the jury, the
evidence was sufficient to conclude that Statement C was literally false. The
Government will not be allowed to change its position on appeal. See McCormick
v. United States, 500 U.S. 257, 270 n.8 (1991) (“Appellate courts are not permitted
to affirm convictions on any theory they please simply because the facts necessary
to support the theory were presented to the jury.”).

                                         -1-
under § 1503. It cannot.

      Section 1503(a) punishes those who “corruptly . . . influence, obstruct[], or

impede[], or endeavor[] to influence, obstruct, or impede, the due administration of

justice.”2 The Supreme Court has imposed a materiality requirement on the broad

reach of § 1503, requiring that “the endeavor must have the natural and probable

effect of interfering with the due administration of justice.” United States v.

Aguilar, 515 U.S. 593, 599 (1995) (internal quotation marks omitted). The

Government is required to prove materiality to the jury. United States v. Gaudin,

515 U.S. 506, 511-12 (1995). The Supreme Court further instructs us, when


      2
         We need not accept Bonds’s invitation to reassess the reach of § 1503.
Doing so would require us to overturn the weight of Ninth Circuit precedent
applying § 1503 to in-court testimony. See United States v. Thomas, 612 F.3d
1107 (9th Cir. 2010) (applying § 1503 to false statements made before a grand
jury); United States v. Gonzalez-Mares, 752 F.2d 1485 (9th Cir. 1985) (applying
§ 1503 to false statement made before a magistrate judge); United States v.
Rasheed, 663 F.2d 843 (9th Cir. 1981) (applying § 1503 to concealment of
documents from grand jury). This approach would also bring us into conflict with
other circuits that have applied § 1503 in the same manner. See United States v.
Petzold, 788 F.2d 1478 (11th Cir. 1986) (applying § 1503 to grand jury testimony);
United States v. Griffin, 589 F.2d 200 (5th Cir. 1979) (same); United States v.
Cohn, 452 F.2d 881 (2d Cir. 1971) (same). Further, even if we were to consider
Bonds’s arguments that the legislative history of § 1503 limits the application of
the statute, we would run up against the Supreme Court’s decision in Aguilar,
which implied that false testimony offered directly to a grand jury could support a
conviction under § 1503. United States v. Aguilar, 515 U.S. 593, 601 (1995).
Given our conclusion that Bonds’s conviction cannot stand even if § 1503 reaches
in-court testimony, we need not confront this issue.

                                          -2-
dealing with the sweeping language of § 1503, to “exercise[] restraint in assessing

the reach of a federal criminal statute . . . out of concern that a fair warning should

be given to the world in language that the common world will understand, of what

the law intends to do if a certain line is passed.” Aguilar, 515 U.S. at 600 (internal

quotation marks omitted).

                                           1.

      Congress could not have intended § 1503 to be so broadly applied as to

reach a single truthful but evasive statement such as Statement C. Our conclusion

that Statement C could not have “the natural and probable effect” of impeding the

grand jury’s investigative function stems from two sources: (1) the Government’s

duty to clarify merely misleading or evasive testimony and (2) relevant precedent

indicating that the Government must show that truthful but misleading or evasive

testimony must amount to a refusal to testify before it is material. Taken together,

these two sources lead to the conclusion that a single truthful but evasive or

misleading statement cannot satisfy § 1503’s materiality requirement.3

      3
        In coming to this conclusion, I do not mean to suggest that the materiality
of Statement C turns on whether it was truthful. Because Statement C was
obviously non-responsive, it could not have constituted obstruction even if it had
been false. A witness who is asked about the location of key documents and
responds “I am surprised it is raining” is not liable for obstruction regardless of
whether it is raining. But if the same witness knows where the documents are and
yet claims never to have heard of them, that potentially could be material and so

                                          -3-
      The Supreme Court’s decision in Bronston v. United States, 409 U.S. 352

(1973), requires the conclusion that Statement C does not violate § 1503.

Although Bronston dealt with a conviction for perjury, the Supreme Court’s

language regarding the government’s duty to conduct competent and thorough

questioning is illuminating. In short, “[t]he burden is on the questioner to pin the

witness down to the specific object of the questioner’s inquiry.” Id. at 360.

Extending § 1503’s reach to transient evasive or misleading statements would

obviate the prosecutor’s duty to thoroughly examine the witness. Id. at 358 (noting

that competent cross-examination should be conducted “by counsel alert–as every

examiner ought to be–to the incongruity of [the witness’s] unresponsive answer”).

It would be contrary to the statute’s purpose to allow the government to permit an

evasive or misleading statement to go unchallenged, in the hopes of obtaining an

obstruction of justice conviction later. The government is obligated to do all it can

to obtain a direct statement in response to its questioning. The truth-seeking

function of the grand jury may be impaired by lax questioning as much, if not more



could amount to obstruction. See United States v. Williams, 874 F.2d 968, 982 (5th
Cir. 1989) (affirming obstruction of justice conviction based on repeated false
denials of knowledge before a grand jury regarding material matters). The Aguilar
standard applies to all conduct under § 1503. The truthfulness or falsity of a
statement alone is not dispositive: the relevant inquiry will be whether the
statement was material, applying the Aguilar standard.

                                          -4-
than, an inarticulate or wandering answer.

      Bronston counsels that, to convict a defendant for violating § 1503, the jury

must find more than that the witness uttered an evasive or misleading statement at

some point during his testimony—the “natural and probable effect” of a single

truthful but evasive or misleading statement is merely to prompt follow-up

questions. Given this burden, Statement C did not have the natural or probable

effect of interfering with the due administration of justice, because the Government

had a duty to clarify any single misleading or evasive statement Bonds made.

                                          2.

      The Supreme Court’s materiality standard reinforces Bronston’s core

holding: we should not find liability for a single statement that is merely

misleading or evasive. The judicially-created materiality requirement is a primary

objective limitation on § 1503’s expansive reach. See United States v. Thomas,

612 F.3d 1107, 1128-29 (9th Cir. 2010). This materiality standard necessarily

takes into account the context of the charged conduct, evaluating whether the

misleading or evasive statement could have “the natural and probable effect of

interfering with the due administrative of justice” given the entirety of a witness’s

examination. Aguilar, 515 US. at 599 (internal quotation marks omitted). The

Government may not isolate a single statement, prove it misleading or evasive, and

                                          -5-
argue that the statement is material based solely on that fact.

      Evasive or misleading statements are different from false statements.

Instead of providing the tribunal with bad information, information that can be

evaluated for its capability to influence, a misleading or evasive statement is meant

to divert or slow the truth-seeking function in the first instance; it does not so much

influence an investigation as divert it by depriving the question of its force. In this

sense, offering evasive or misleading testimony is closely analogous to the

destruction of evidence. See United States v. Rasheed, 663 F.2d 843, 852 (9th Cir.

1981) (“the destruction or concealment of documents can fall within the

prohibition of the statute” by “suppress[ing] evidence”). We should evaluate the

materiality of evasive or misleading testimony the same way: for its capability to

impede the investigative function of the grand jury.

      The Fifth Circuit’s explanation of the materiality standard in United States v.

Griffin is particularly persuasive precedent. A false, misleading, or evasive

statement may be material, taken in the context of the entire examination, when it

amounts to “a flat refusal to testify.” United States v. Griffin, 589 F.2d 200, 204

(5th Cir. 1979). Evasive or misleading testimony, in this light, can only obstruct

the due administration of justice when it completely thwarts the investigative

nature of the tribunal—when it derails the grand jury “as effectively as if [the

                                          -6-
witness] refused to answer the question at all.” Id. The proper question is not

whether a statement had the intrinsic capability to influence the grand jury, but

whether the statement, viewed in the context of the witness’s testimony as a whole,

“closed off entirely the avenue of inquiry being pursued by” the grand jury. United

States v. Brown, 459 F.3d 509, 531 (5th Cir. 2006) (internal quotation marks

omitted); see also United States v. Cohn, 452 F.2d 881, 884 (2d Cir. 1971) (“The

blatantly evasive witness achieves th[e] effect [of impeding the gathering of

relevant evidence] as surely by erecting a screen of feigned forgetfulness as one

who burns files or induces a potential witness to absent himself.”).

      Applying the materiality standard a single truthful but evasive or misleading

statement can never be material. Our examination of Statement C—a single

evasive or misleading statement—reveals why. No rational juror could have found

that Statement C amounted to a refusal to testify, such that Bonds’s testimony

thwarted the grand jury’s investigative function.

      In summary, the “natural and probable effect” of a single true but evasive

response to the government’s questioning is not to impede the grand jury but,

rather, to prompt follow-up questioning. A statement that “goes off into the

cosmos” merely triggers the prosecutor’s duty to pin the witness down and elicit a

clear response. Indeed, that is exactly what happened in this case. Faced with a

                                         -7-
rambling response, the prosecutor restated the same question and elicited a direct,

unambiguous answer from Bonds: “No.” No rational juror could conclude that

Bonds refused to answer the question; it is plain in the record that Bonds gave his

testimony to the grand jury. Further, this is thus not a situation in which a witness

testified evasively for so long and with such persistence that the grand jury’s

investigation would likely have been thwarted, as would be required for the

testimony to be material. Statement C was therefore not material, and Bonds’s

conviction must be reversed.




                                          -8-
                                                                            FILED
United States v. Bonds, No. 11-10669                                        APR 22 2015

                                                                        MOLLY C. DWYER, CLERK
REINHARDT, Circuit Judge, concurring:                                     U.S. COURT OF APPEALS



      Because I concur not only with the per curiam opinion but also with parts of

Judge Kozinski’s and Judge N.R. Smith’s opinions (while disagreeing with other

parts), I offer my separate views regarding what is in a fact a very simple case, as

well as my thoughts concerning the proper construction of 18 U.S.C. § 1503, the

obstruction of justice statute.

                                          I.

      My answer to the question with which Judge Kozinski begins his opinion,

“Can a single non-responsive answer by a grand jury witness support a conviction

for obstruction of justice under 18 U.S.C. § 1503?” is simple: No. My response

would be the same regardless of the context in which the answer was given.

      I reach the conclusion that Bonds’s Statement C was not material and thus

could not (and did not) obstruct justice on different and narrower grounds than

does Judge Kozinksi. I do not agree, for example, with his opinion’s sweeping

statements regarding the scope of the statute or with its intimations that non-

responsive answers that are not later cured by way of direct replies might constitute

obstruction of justice. Similarly, I would not suggest that there may be a category

of non-responsive or irrelevant answers that could be characterized as evasive or

                                          1
misleading and thus subject to differing treatment from other kinds of non-

responsive answers.

      In my opinion, Statement C “cannot be said to have the ‘natural and

probable effect’ of interfering with the due administration of justice.’” United

States v. Aguilar, 515 U.S. 593, 601 (1995).1 As Judge Kozinski himself puts it,

“[it] says absolutely nothing pertinent to the subject of the grand jury’s

investigation.” Kozinski Op. at 8. At most, Statement C was non-responsive, and in

no respect could it (or did it) constitute a criminal act.

      I concur with Judge Kozinski’s opinion as well as Judge N.R. Smith’s

insofar as they state that Statement C could not have been material even if it had

been false. A non-responsive answer that is false is “no more likely to impede the

investigation than” a non-responsive answer that is true. Kozinski Op. at 10; see

also N.R. Smith Op. at 3 n.3. Indeed, even “perjured relevant testimony . . . need

not necessarily . . . obstruct or halt the judicial process.” In re Michael, 326

U.S.224, 227–28 (1945) (emphasis added) (explaining that contempt for

“obstruct[ing] the administration of justice,” under predecessor statute to 18 U.S.C.

§ 401, required more than a false statement). I also agree heartily with Judge

Kozinski’s statements that “a certain number of non-responsive or irrelevant

      1
          See infra p.3 and note 2.

                                            2
statements can be expected as part of the give-and-take of courtroom discourse,”

and that we must consider the practicalities of “real-life witness examinations”

when interpreting the statute. Kozinski Op. at 9. Moreover, in my view the

appropriate course in the event of material false testimony is a perjury prosecution,

not a prosecution for obstruction of justice. In fact, the prosecutors tried to convict

Bonds of perjury on several counts in this very proceeding, but had no better luck

with the jury in that effort than they have had with this court on today’s appeal.

      Unlike Judge Kozinski, I concur with the part of Judge N.R. Smith’s opinion

that would hold that the “natural and probable effect” test articulated in United

States v. Aguilar constitutes the proper standard for materiality with respect to

§ 1503.2 I also concur with the part of Judge N.R. Smith’s opinion that would hold

that under Bronston v. United States, 409 U.S. 352 (1973), the natural and probable

effect of Statement C is merely that counsel will have to ask follow-up questions.

Faced with a statement that is “unresponsive on [its] face,” id. at 361, “[i]t is the

responsibility of the lawyer to probe; testimonial interrogation . . . is a probing,

prying, pressing form of inquiry. If a witness evades, it is the lawyer’s

responsibility to recognize the evasion and to bring the witness back to the mark, to

      2
        Cf. Kozinski Op. at 7 (describing materiality standard as whether conduct
“has a natural tendency to influence, or was capable of influencing, the decision of
the decisionmaking body” ).

                                            3
flush out the whole truth with the tools of adversary examination.” Id. at 358–59.

In the instant case, the prosecutors did exactly that: they continued to press Bonds

until he gave a direct answer.

      The breadth of Judge Kozinski’s opinion, its unwarranted speculation

regarding context, and its use of United States v. Thomas, 612 F.3d 1107, 1124

(9th Cir. 2010), rather than Aguilar, 515 U.S. at 601, to define the materiality

requirement prevent me from joining more of that opinion than I have. As to Judge

N.R. Smith’s opinion, I find it in several respects more persuasive than Judge

Kozinski’s, especially in its use of the Aguilar standard for materiality and its

discussion of Bronston. However, in the end, I cannot join that opinion either, for

several reasons. One, I disagree that a flat refusal to testify may be prosecuted

under § 1503. Two, I do not agree that non-responsive answers are in any respect

“closely related to the destruction of evidence.” N.R. Smith Op. at 5. In my view,

had Bonds refused to testify or continued to answer evasively, the appropriate

course would have been a contempt proceeding, not an obstruction of justice

prosecution. See In re Grand Jury Proceedings, Ortloff, 708 F.2d 1455, 1457–58

(9th Cir. 1983). Three, I do not agree with the unnecessary and, in my view,

incorrect discussion of misleading or evasive testimony or with his implicit

endorsement of United States v. Griffin, 589 F.2d 200 (5th Cir. 1979), as the proper

                                           4
rule for this circuit. See N.R. Smith Op. at 5.

      Many fundamental questions persist regarding the meaning and scope of

§ 1503, notwithstanding our court’s broad construction of the statute in the past,

see generally United States v. Rasheed, 663 F.2d 843 (9th Cir. 1981), and the

Supreme Court’s indication of a similar view in dictum in Aguilar, see generally

515 U.S. 593. Both Judge Kozinski’s and Judge N.R. Smith’s opinions have much

to commend them. However, neither succeeds in its efforts to answer the critical

questions regarding the purpose and role of the statute, in Judge N.R. Smith’s case

at least, partly because of currently conflicting circuit law that he may,

understandably, be reluctant to overrule in light of the Supreme Court dictum in

Aguilar. See N.R. Smith Op. at 2 n.2. Rather than attempting to resolve those

problems in this case, however, I would simply hold that Bonds’s answer in no

way constitutes a violation of § 1503 because it is non-responsive and thus non-

material, and that his prosecution for the charged offense was therefore wholly

unwarranted under the law. I would leave the rest of the speculation and the

unnecessary, if not erroneous, analysis in my colleagues’ opinions to another time,

preferably after the Supreme Court has spoken.

                                           II.

      My own view is that § 1503 should not be construed as covering testimony

                                           5
of witnesses at court proceedings. I explain my reading of the statute only briefly

in light of what appears to me to be the Supreme Court’s current view of the

law—a view that also causes me to refrain from suggesting at this time that we

overrule Ninth Circuit cases that construe § 1503 overly broadly, see Rasheed, 663
F.2d at 851–52, or that apply it to in-court testimony. See Thomas, 612 F.3d at

1125–29. Although our court has previously affirmed a § 1503 conviction based on

in-court testimony, see id., the Supreme Court has never done so and has indicated

its view only in dictum contained in Aguilar. See 515 U.S. at 600–01. Given the

history and circumstances of § 1503, I would hope that the Court would not follow

the Aguilar dictum when it confronts the issue directly.3

      The history underlying § 1503 strongly supports the conclusion that in-court

testimony is not a subject of criminal sanctions under that statute. The predecessor

to § 1503 was originally enacted in 1831 in response to abuse of the contempt

power by a federal district judge who had imprisoned a man for publishing a

criticism of one of his opinions. Nye v. United States, 313 U.S. 33, 41 (1941). In


      3
        In this respect my approach is somewhat less bold than Judge W.
Fletcher’s. I do not believe that we need confront the Aguilar dictum in order to
reverse, so, as a prudential matter, I would not rely on the far broader ground
discussed in this section of my concurrence. Nevertheless, should it become
necessary in a future case to address the Aguilar dictum, I reserve the right to
consider further the question of its binding nature.

                                          6
establishing the crime of obstruction of justice, Congress created, as Nye put it, a

“geographical” divide between the conduct constituting that crime and conduct

subject to contempt: “misbehavior of any person or persons in the presence of said

courts, or so near thereto as to obstruct the administration of justice” constituted

contempt under section 1 of the Act of March 2, 1831, whereas persons outside of

court who “corruptly, or by threats of force, obstruct, or impede, or endeavor to

obstruct or impede, the due administration of justice” committed the crime of

obstruction of justice under section 2. Id. at 46–49 (emphasis added). Section 1

survives today as 18 U.S.C. § 401, the contempt statute, while section 2 became

the clause of § 1503 at issue in this case. Thus, the original understanding of the

crime of obstruction of justice was that it applied to conduct outside the presence

of a court. Such was and is the intent of Congress, and “[w]e cannot by process of

interpretation obliterate the distinctions which Congress drew.” Nye, 313 U.S. at

50.

      When one considers the other criminal statutes available to punish in-court

misbehavior by a witness—that is, misconduct during testimony—this

“geographical” delineation, id. at 48, whereby only out-of-court conduct

constitutes obstruction of justice under § 1503, makes sense. A false statement

made during in-court testimony constitutes perjury. See 18 U.S.C. §§ 1621, 1623.

                                           7
A failure to answer a question or a material evasion that the witness refuses to

correct during in-court testimony constitutes contempt. I seriously doubt that the

obstruction of justice statute was intended to duplicate these crimes. Something

more than a witness merely lying or being non-responsive during testimony is

required in order to violate § 1503. Otherwise, the crime of obstruction of justice

would be to that extent wholly superfluous.

      More important, the argument for coverage of such actions under § 1503

hinges entirely on the single word “corruptly.” The other specified means of

obstructing justice enumerated in that section—“by threats or force, or by any

threatening letter or communication”—when viewed in context dictate the opposite

conclusion: “corruptly” does not describe the in-court conduct of a witness, but

rather, like those enumerated means, describes the conduct of a third party who

seeks to obstruct the proceedings. The specified means necessarily describe the

attempts of a third party to affect the judicial proceedings by corrupt means. As

Judge W. Fletcher explains, the interpretative canon noscitur a sociis—literally

“[i]t is known from its associates”—tells us that “the meaning of questionable or

doubtful words or phrases in a statute may be ascertained by reference to the

meaning of other words or phrases associated with it.” Black’s Law Dictionary

1060 (6th ed. 1990). Because obstructing proceedings by “threats or force” plainly

                                          8
refers to the conduct of persons outside of court who seek to obstruct the

proceedings and not to the witness who is testifying in court in the proceedings,

“corruptly” must similarly be understood as referring to the means used by third

parties to influence, obstruct, or impede proceedings, and not to in-court testimony

by a witness who may well be the object but not the subject of the corrupt tactics.

      Even if § 1503 covered in-court conduct, “corruptly” would, under the

noscitur a sociis canon, as well as under any other reasonable means of statutory

construction, require a greater magnitude of misconduct than simply giving a false

or non-responsive answer to a question. Clearly, a mere lie or evasive answer is not

akin to using threats or force to cause another to lie. Indeed, the Supreme Court has

on occasion recognized that lies and evasive answers are part and parcel of the

process of uncovering the truth through adversarial witness examination. See

Bronston, 409 U.S. at 358; Michael, 326 U.S. at 227–28. The use of threats or

force to impede a proceeding, by contrast, is not a customary incident of that

process and constitutes a far more serious offense. “Corruptly” in the obstruction

of justice statute covers conduct at the same level of obstruction as the use of

threats or force and may not properly be interpreted so as to bring a mere lie or

evasive answer by a witness within the scope of the statute. Although I am not

certain that “corruptly” is limited to bribery as Judge W. Fletcher contends, I am

                                           9
wholly confident that it does describe conduct of that magnitude and not a simple

lie or evasive answer by a witness during in-court testimony.

      For the reasons discussed above, I would hope that the Supreme Court

would revisit its dictum in Aguilar and would conclude that § 1503 does not cover

a witness’s in-court testimony. After all, Congress has enacted criminal statutes

other than § 1503 that sufficiently address a witness’s in-court conduct. The

problems created by the misuse of § 1503 by overeager prosecutors to punish

witnesses for what they say in court are all too evident from the facts of this case. It

is time for them to cease using that section as a substitute for vigorous cross-

examination or for the criminal statutes that properly apply to in-court testimony.

                                         ***

      In short, this case involves nothing more than an irrelevant, rambling

statement made by a witness during the course of a grand jury investigation.

Statement C was not material and could not possibly have interfered with the due

administration of justice. I therefore concur in the per curiam opinion (and the

parts of Judge Kozinski’s and Judge N.R. Smith’s opinions that I have identified

above). Bonds’s conviction for obstruction of justice cannot stand and he may not

be retried on the same charge.




                                           10
                                                                            FILED
United States v. Bonds, No. 11-10669                                         APR 22 2015

                                                                         MOLLY C. DWYER, CLERK
W. FLETCHER, Circuit Judge, concurring in the judgment:                   U.S. COURT OF APPEALS



      I strongly but respectfully disagree with the rationale advanced by the per

curiam opinion and by the principal concurrence. I concur only in the judgment.

      The issue before us is the meaning of the federal obstruction of justice

statute, 18 U.S.C. § 1503(a). Section 1503(a) provides, in relevant part:

      Whoever corruptly, or by threats or force, or by any threatening letter or
      communication, endeavors to influence, intimidate, or impede any grand
      or petit juror, or officer in or of any court of the United States . . . or
      corruptly or by threats or force, or by any threatening letter or
      communication, influences, obstructs, or impedes, or endeavors to
      influence, obstruct, or impede, the due administration of justice, shall be
      punished as provided in subsection (b).

(Emphasis added.) Section 1503(a) applies to obstruction of justice, as defined by

the statute, in both criminal and civil proceedings. Section 1503(b) provides

punishments of varying severities, depending on the nature of the act. The most

lenient punishment is “imprisonment for not more than 10 years, a fine under this

title, or both.” Id. § 1503(b)(3).

      Bonds was prosecuted under the second, or “omnibus,” clause of § 1503(a),

the emphasized portion above. The government and the principal concurrence read

the word “corruptly” at the beginning of the clause to refer to a state of mind,

meaning “with intent to influence, intimidate, or impede the due administration of

                                          1
justice.” They read the clause as criminalizing even entirely truthful statements, so

long as those statements are made with such intent.

      In the government’s view, any truthful answer given in the course of civil or

criminal litigation, if intended to influence, obstruct, or impede the administration

of justice, violates the omnibus clause. At oral argument, the government made

terrifyingly clear the result of its reading of the statute. The government contended

that the obstruction statute criminalizes a truthful but intentionally evasive or

misleading answer to an interrogatory in civil litigation. The government also

contended that the statute criminalizes a truthful but intentionally evasive or

misleading answer during appellate oral argument:

      Q:     I think it’s a common experience among all of us on the appellate
             court to ask of the lawyer in front of us in a criminal case that’s
             come up on appeal: “Counsel, could you please explain to me
             what happened at trial?” and for the lawyer arguing from the U.S.
             Attorney’s Office to say, “Your Honor, I was not the trial
             attorney.” Now, sometimes that’s an evasive answer. They may
             well know the answer, but it’s true that they weren’t the trial
             attorney. . . . Has the lawyer just committed a crime? . . . [T]he
             answer that I just hypothesized was designed to put me off the
             track. . . . A truthful but evasive answer.
             ...

      A:     I think that would be obstructive, Your Honor.

When asked how many San Francisco lawyers it planned to throw in jail, the

government declined to specify.

                                           2
      The principal concurrence agrees with the government’s reading of the

statute. But it seeks to limit the scope of its operation, writing, “Because the

statute sweeps so broadly, due process calls for prudential limitations on the

government’s power to prosecute under it.” Concurrence at 7. According to the

concurrence, “due process” and “prudence” dictate that a truthful but intentionally

evasive or misleading statement can be prosecuted under the statute only if it was

“material.” Id. at 7–8. The concurrence defines “material” as “capable of

influencing a decisionmaking person or entity.” Id. at 8.

      Applying its prudence-based definition of materiality, the principal

concurrence tells us that Bonds’s wandering and non-responsive answer was not

material and therefore not criminal, even if given with intent to influence, obstruct,

or impede. It concludes, “Statement C, standing alone, did not have the capacity to

divert the government from its investigation or influence the grand jury’s decision

whether to indict anyone.” Id. at 9. The concurrence contrasts Bonds’s answer

with an answer that would have been criminal. Bonds was asked, “Did Greg ever

give you anything that required a syringe to inject yourself with?” If Bonds had

answered “I’m afraid of needles,” the concurrence tells us that he could have been

successfully prosecuted. Id. If Bonds had given that answer, “it would have been

plausible to infer an unspoken denial, with the actual words serving as an

                                           3
explanation or elaboration.” Id.

      The principal concurrence’s “prudential” narrowing of “the government’s

power to prosecute” is hardly reassuring. An attorney who provides a truthful but

evasive answer to an interrogatory in civil litigation often does so in the hope that

his answer will “influence the decisionmaking person” who receives it. If there is

a reasonable chance that the hope will be realized, the attorney is a criminal. An

appellate attorney who answers during oral argument, “I was not the trial attorney,”

sometimes knows what happened at trial but gives that answer in the hope that the

judge will not pursue the matter. This attorney, too, may be a criminal.

      I disagree. The omnibus clause of § 1503(a) is not an open-ended provision

whose constitutionality we can uphold only by manufacturing a “prudential”

limitation on the government’s power to prosecute. Rather, it is a narrowly

targeted provision that had a specific meaning when enacted and whose text has

remained substantially unchanged for over 180 years. The key to a proper

understanding of the statute is the meaning of the word “corruptly.”

                             I. Meaning of “Corruptly”

      As used in § 1503(a), “corruptly” does not describe a state of mind. Rather,

it describes a forbidden means of influencing, obstructing, or impeding the due

administration of justice. As used in § 1503(a), “corruptly” most likely means “by

                                           4
bribery.” There are two arguments supporting this reading: first, the text of the

statute; second, a comparison with 18 U.S.C. § 1621, the federal perjury statute.

                               A. Text of the Statute

      The predecessor to § 1503(a) was enacted in 1831, in reaction to perceived

overreaching by a federal judge who had held a lawyer in contempt for an out-of-

court writing. See Walter Nelles & Carol Weiss King, Contempt by Publication in

the United States: To the Federal Contempt Statute, 28 Colum. L. Rev. 401,

423–31 (1928). The 1831 statute had two parts. The first described, and set limits

on, the contempt power of federal judges. The second, at issue in this case,

criminalized out-of-court conduct that improperly sought to influence judicial

proceedings. Section 1503(a) is the successor to the second part.

      The 1831 statute read, in relevant part:

      And be it further enacted, That if any person or persons shall, corruptly,
      or by threats or force, endeavor to influence, intimidate, or impede any
      juror, witness, or officer, in any court of the United States, in the
      discharge of his duty, or shall corruptly, or by threats or force, obstruct
      or impede, or endeavor to obstruct or impede, the due administration of
      justice therein, every person or persons, so offending, shall be liable to
      prosecution therefor . . . .

Act of Mar. 2, 1831, ch. 99, 4 Stat. 487, 488 (emphasis added). For convenience, I

quote again the corresponding provisions of the modern § 1503(a):

      Whoever corruptly, or by threats or force, or by any threatening letter or

                                          5
      communication, endeavors to influence, intimidate, or impede any grand
      or petit juror, or officer in or of any court of the United States, . . . in the
      discharge of his duty . . . or corruptly or by threats or force, or by any
      threatening letter or communication, influences, obstructs, or impedes,
      or endeavors to influence, obstruct, or impede, the due administration
      of justice, shall be punished as provided in subsection (b).

18 U.S.C. § 1503(a) (emphasis added). The omnibus clause, highlighted above, is

at issue here.

      There are three differences between the omnibus clause as originally enacted

in 1831 and as it appears today. First, in 1872, Congress enacted a provision that

prohibited obstruction “by threatening letters, or any threatening communications,”

in addition to the 1831 prohibitions on obstruction “corruptly” and “by threats or

force.” Act of June 10, 1872, ch. 420, 17 Stat. 378, 378. As part of the general

revision and codification of the federal criminal code in 1909, Congress simplified

the statute by replacing “any threatening letters, or any threatening

communications,” with “any threatening letter or communication.” Act of Mar. 4,

1909, ch. 321, 35 Stat. 1088, 1113. Second, the 1831 law prohibited obstructing or

impeding the administration of justice. The 1872 statute added a prohibition

against influencing its administration. Act of June 10, 1872, ch. 420, 17 Stat. 378,

378. Third, as part of the 1909 revision, the comma after “corruptly” was dropped,

almost certainly inadvertently. Act of Mar. 4, 1909, ch. 321, 35 Stat. 1088, 1113.



                                             6
There had been a comma after the word “corruptly” in both the first and omnibus

clauses in the 1831 and 1872 statutes, and a comma was retained after “corruptly”

in the first clause of the obstruction statute. See Act of Mar. 2, 1831, ch. 99, 4 Stat.

487, 488; Act of June 10, 1872, ch. 420, 17 Stat. 378, 378; Act of Mar. 4, 1909, ch.

321, 35 Stat. 1088, 1113. No reason was given in 1909 for dropping the comma

after the word “corruptly” in the second, omnibus clause.

      As written in 1831, the omnibus clause provided two methods, separated by

commas, by which a person could improperly “obstruct or impede” the “due

administration of justice.” A person could do it “corruptly,” or he could do it “by

threats or force.” As written in 1872, the clause provided three such methods,

again separated by commas, by which a person could improperly “influence,

obstruct, or impede” the “due administration of justice.” A person could do it

“corruptly,” “by threats or force,” or “by threatening letters, or any threatening

communications.” Finally, as revised and codified in 1909, the clause continued to

provide three means, now partially separated by commas, by which a person could

“influence, obstruct, or impede”: a person could do it “corruptly,” “by threats or

force,” or “by threatening letter or communication.” The omnibus clause has

remained essentially unchanged since the 1909 general revision and codification.

      A “commonsensical interpretive principle” is that “words mean what they

                                           7
conveyed to reasonable people at the time they were written.” Antonin Scalia &

Bryan Garner, Reading Law: The Interpretation of Legal Text 15–16 (2012). The

1828 American Dictionary of the English Language, published three years before

the enactment of the original version of § 1503(a), gave two definitions for

corruptly:

      1. In a corrupt manner; with corruption; viciously; wickedly; without
      integrity. We have dealt very corruptly against thee. Nehemiah 1.

      2. By bribery. A judgment was obtained corruptly.

A contemporaneous document, as well as an interpretive canon, show that when it

wrote the word “corruptly,” Congress was likely using the narrow and specific

second definition.

      The National Intelligencer, publisher of the Register of Debates and the

predecessor to what later became the Congressional Record, reported an action of

the House of Representatives on the Senate Bill that became the 1831 statute. It

reported that on Wednesday, March 2, 1831, the House amended and then agreed

to the Senate Bill punishing “attempts to corrupt or intimidate jurors”:

      The Senate’s amendments to the Act declaratory of the powers of the
      Courts of the United States on the subject of Contempts; adding a second
      section for punishing all attempts to corrupt or intimidate jurors, &c.
      was amended on the suggestion of Mr. BUCHANAN, and then agreed
      to.



                                          8
Twenty-First Congress, Second Session, Daily National Intelligencer, Mar. 3, 1831

(emphasis added). The reference is to the first clause rather than the omnibus

clause of the statute, but there is no reason to believe that “corruptly” had different

meanings in the two parallel clauses. The National Intelligencer’s use of the

infinitive, “to corrupt,” in connection with the direct object, “jurors,” indicates that

the prohibition against acting “corruptly” was a prohibition against a specific act

— corrupting, or attempting to corrupt, jurors, and thereby obstructing or impeding

justice. That is, the prohibition against acting “corruptly” was a narrow and

specific prohibition against bribing jurors, using the second definition. It was not a

broad general prohibition against acting “wickedly” or “viciously” in obstructing

or impeding justice.

      The text following the word “corruptly” in the omnibus clause of § 1503(a)

reinforces the conclusion that it means “by bribery.” In the current version, there

are three specific forbidden methods of “influencing, obstructing, or impeding the

due administration of justice”: (1) “corruptly,” (2) “by threats or force,” or (3) “by

any threatening letter or communication.” In the 1831 version, there were two

specific forbidden methods: (1) “corruptly,” or (2) “by threats or force.” Where

statutory terms “are susceptible of multiple and wide-ranging meanings . . . those

meanings are narrowed by the commonsense canon of noscitur a sociis — which

                                            9
counsels that a word is given more precise content by the neighboring words with

which it is associated.” United States v. Williams, 553 U.S. 285, 294 (2008). “The

maxim noscitur a sociis, . . . while not an inescapable rule, is often wisely applied

where a word is capable of many meanings in order to avoid the giving of

unintended breadth to the Acts of Congress.” Jarecki v. G. D. Searle & Co., 367
U.S. 303, 307 (1961); see also United States v. Kimsey, 668 F.3d 691, 701 (9th Cir.

2012) (even when an interpretation is conceivable “based on etymology alone,”

that definition is “severely undermined” when it is illogical in light of the

neighboring statutory terms).

      The text of the omnibus clause of § 1503(a) is precisely the kind of text to

which the canon applies. Several methods of obstructing the administration of

justice are listed immediately following the word “corruptly”: “by threats,” by

“force,” “by threatening letter,” and by threatening “communication.” These are

not states of mind. They are specific methods of obstructing justice. We can read

“corruptly” as describing a state of mind. Or we can read it as describing another

specific method of “influencing, obstructing, or impeding” the “due administration

of justice.” The canon of noscitur a sociis, as well as common sense, instruct us to

choose the latter.

      Read in light of a contemporaneous dictionary meaning of “corruptly,” in

                                          10
light of the contemporaneous report on the bill that became the predecessor to §

1503(a), and in light of the noscitur a sociis canon, I conclude that § 1503(a)

forbids individuals from obstructing the administration of justice (1) by bribery, (2)

by threats or force, or (3) by any threatening letter or communication.

                              B. Comparison to Perjury

      A comparison of the federal obstruction of justice statute with the federal

perjury statute reinforces the conclusion that “corruptly” means “by bribery.” The

obstruction of justice statute prescribes different ranges of punishment depending

on the act. The most lenient is “imprisonment for not more than 10 years, a fine

under this title, or both.” 18 U.S.C. § 1503(b)(3). The federal perjury statute, by

contrast, prescribes only one range of punishment. It provides that someone found

guilty of perjury “shall . . . be fined under this title or imprisoned not more than

five years, or both.” 18 U.S.C. § 1621.

      If we accept the principal concurrence’s reading of the word “corruptly,” a

person who makes a material truthful statement with the intent to “influence,

obstruct, or impede the due administration of justice” may be punished by a term

of imprisonment of up to ten years. A person who makes a material untruthful

statement with the same intent may be punished by a term of imprisonment of up

to only half that. It makes no sense for Congress to punish a truthful statement

                                           11
more severely than a lie. If, on the other hand, we accept that “corruptly” means

“by bribery” in § 1503(a), the disparity in punishment makes perfect sense.

      In Bronston v. United States, 409 U.S. 352 (1973), the Court explained the

difference between truthful but misleading statements, on the one hand, and

perjurious statements, on the other. The Court faced a question related to the

question now before us: “whether a witness may be convicted of perjury for an

answer, under oath, that is literally true but not responsive to the question asked

and arguably misleading by negative implication.” Id. at 352–53.

      The government had charged Bronston with violating § 1621, the federal

perjury statute, based on statements he had made at a hearing before a bankruptcy

referee. When asked whether he had ever had any bank accounts in Swiss banks,

Bronston replied that his “company had an account there for about six months, in

Zurich.” Id. at 354. Bronston did not mention that he had previously had a

personal bank account in Geneva. Id. Bronston’s answer was true. His company

had indeed had an account in Zurich. However, his answer, while true, was

designed to mislead the questioner. The United States successfully prosecuted

Bronston for perjury on the theory that he had testified under oath “with literal

truthfulness but unresponsively.” Id. at 355. The Court reversed Bronston’s

conviction because “the federal perjury statute cannot be construed to sustain a

                                          12
conviction based on [his] answer.” Id. at 357.

      The Court explained, “[W]e perceive no reason why Congress would intend

the drastic sanction of a perjury prosecution to cure a testimonial mishap that could

readily have been reached with a single additional question by counsel alert — as

every examiner ought to be — to the incongruity of [Bronston]’s unresponsive

answer.” Id. at 358. “If a witness evades, it is the lawyer’s responsibility to

recognize the evasion and to bring the witness back to the mark, to flush out the

whole truth with the tools of adversary examination.” Id. at 358–59. This is so

even when a witness’s answers were “not guileless but were shrewdly calculated to

evade.” Id. at 362.

      The Court rejected the very argument that the government makes in the case

now before us:

      It is no answer to say that here the jury found that [the witness] intended
      to mislead his examiner. A jury should not be permitted to engage in
      conjecture whether an unresponsive answer, true and complete on its
      face, was intended to mislead or divert the examiner; the state of mind
      of the witness is relevant only to the extent that it bears on whether “he
      does not believe (his answer) to be true.” To hold otherwise would be
      to inject a new and confusing element into the adversary testimonial
      system we know. Witnesses would be unsure of the extent of their
      responsibility for the misunderstandings and inadequacies of examiners,
      and might well fear having that responsibility tested by a jury under the
      vague rubric of “intent to mislead” or “perjury by implication.” The
      seminal modern treatment of the history of the offense concludes that
      one consideration of policy overshadowed all others during the years

                                          13
      when perjury first emerged as a common-law offense: “that the measures
      taken against the offense must not be so severe as to discourage
      witnesses from appearing or testifying.”

Id. at 359 (citation omitted). Simply put, “any special problems arising from the

literally true but unresponsive answer are to be remedied through the ‘questioner’s

acuity’ and not by a federal perjury prosecution.” Id. at 362.

      The government and the principal concurrence brush Bronston aside. That

is not so easily done, for the Court’s reasoning is as applicable to this case as to

Bronston’s. In either case, “[a] jury should not be permitted to engage in

conjecture whether an unresponsive answer, true and complete on its face, was

intended to mislead or divert the examiner.” Id. at 358. “To hold otherwise would

be to inject a new and confusing element into the adversary testimonial system we

know.” Id. Further, and perhaps more important, if the concurrence is right about

the meaning of “corruptly” in § 1503(a), the Court’s careful parsing of the perjury

statute in Bronston was wasted effort. If the concurrence is right, a prosecutor

seeking to convict someone who may or may not have testified truthfully will

never need to pursue a perjury conviction. The prosecutor can get an obstruction

of justice conviction, carrying twice the penalty, for half the effort.

                              II. United States v. Aguilar

      Supreme Court dictum describing § 1503(a) does not change my conclusion.

                                           14
In United States v. Aguilar, 515 U.S. 593 (1995), the Court reversed a conviction

of U.S. District Judge Robert Aguilar for obstruction of justice in violation of the

omnibus clause of § 1503(a). A grand jury had been investigating a conspiracy to

influence another district judge. One of the suspected conspirators, Abe Chapman,

was a distant relation of Aguilar. When Aguilar learned that Chapman had been

named in a federal wiretap authorization, Aguilar warned him. During a

subsequent grand jury investigation, FBI agents questioned Aguilar about his

knowledge of the wiretap and the underlying conspiracy. Aguilar falsely stated

that he did not know about either. His false statements provided the basis for his

conviction under the omnibus clause.

      The Supreme Court reversed the conviction because “[t]he action taken by

the accused must be with an intent to influence judicial or grand jury proceedings;

it is not enough that there be an intent to influence some ancillary proceeding, such

as an investigation independent of the court’s or grand jury’s authority.” Id. at

599. “In other words, the endeavor must have the natural and probable effect of

interfering with the due administration of justice.” Id. (quotation marks omitted).

      In dictum, the Court distinguished false statements made to an FBI agent

from statements made directly to a grand jury. The Court assumed that such

statements made to the grand jury would be covered by the omnibus clause. It

                                          15
wrote that Aguilar’s conduct “falls on the other side of the statutory line from that

of one who delivers false documents or testimony to the grand jury itself. Conduct

of the latter sort all but assures that the grand jury will consider the material in its

deliberations.” Id. at 601.

       If I were compelled to treat the Court’s dictum as a controlling statement of

law, I would not be able to argue, consistent with the view of the Supreme Court,

that the word “corruptly” in § 1503(a) means “by bribery.” But I do not believe I

am so compelled. “We do not treat considered dicta from the Supreme Court

lightly,” because “it serves as a prophecy of what that Court might hold.” McCalla

v. Royal MacCabees Life Ins. Co., 369 F.3d 1128, 1132 (9th Cir. 2004) (quotation

marks and citations omitted). But the Court has instructed that while “dictum ‘may

be followed if sufficiently persuasive,’ it ‘ought not to control the judgment in a

subsequent suit.’” United States v. Montero-Camargo, 208 F.3d 1122, 1132 n.17

(9th Cir. 2000) (en banc) (quoting Humphrey’s Executor v. United States, 295 U.S.
602, 627 (1935)).

       I do not believe the Court’s dictum in Aguilar was “considered” in the

requisite sense. The question whether false statements made directly to the grand

jury violate the omnibus clause was not before the Court. In his opposition to

certiorari, Aguilar had conceded that, “as the government notes, the courts have

                                            16
routinely applied Section 1503 to false testimony to the grand jury.” Brief in

Opposition at 18–19, Aguilar, 515 U.S. 593 (No. 94-270). The government

highlighted that concession in its merits brief. Brief of Petitioner at 20, Aguilar,

515 U.S. 593 (No. 94-270) (“as respondent has conceded, ‘the courts have

routinely applied Section 1503 to false testimony to the grand jury.’”). In the

context of his suit, Aguilar’s concession makes sense, for it enabled him to focus

his argument more narrowly, and to argue that even if the omnibus clause covered

false statements made to a grand jury, his false statements to an FBI agent were not

covered. The Court accepted without challenge the strategic concession that false

statements to the grand jury were covered, and held that, even so, Aguilar’s

conduct fell outside the omnibus clause. The Court was thus not asked to consider

the question whether false statements were covered by the omnibus clause because

that question had been taken off the table. The question presented in the case now

before us — whether truthful but evasive statements are covered by the omnibus

clause — was so remote from the contemplation of the parties that there had been

no need even to take it off the table.

       No argument was made to the Court in Aguilar about the meaning of

“corruptly” in 1831, when the obstruction of justice statute was enacted. Nor was

any argument made to the Court about the disparity in sentencing between the

                                          17
perjury statute and the obstruction of justice statute. Had the government sought a

conviction under the omnibus clause based on a true but evasive or misleading

statement to a grand jury, and had these arguments been presented to the Court, it

is not at all clear that the Court would have read the statute as broadly as its dictum

suggests.

       It is possible that I am wrong and that I am required to regard the Court’s

dictum in Aguilar as controlling. I do not believe that this is so, but if it is I

encourage the Court to revisit, either in this case or another, the question of the

scope of the omnibus clause of § 1503(a). If the Court does revisit the question, I

think it likely — perhaps very likely — that it will conclude, as I do, that the word

“corruptly,” as used in § 1503(a), means “by bribery.”




                                            18
                                                                             FILED
U.S. v. Bonds, No. 11-10669                                                  APR 22 2015
Rawlinson, Circuit Judge, dissenting:                                     MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS

      There is no joy in this dissenting judge. The per curiam and concurring

opinions have struck out.1

      Strike One - The per curiam and concurring opinions second-guess the

jury’s verdict rather than deferring to it.

      I join the principal concurring opinion in its view that context matters in

determining whether sufficient evidence supports the conviction in this case. See

Kozinski Concurring Opinion, p. 9. A vital part of that context is the evidence

before the jury. After all, it is that evidence we examine to determine whether any

reasonable juror could have convicted the defendant. In doing so, we view the

evidence in the light most favorable to the prosecution. See Jackson v. Virginia,

443 U.S. 307, 319 (1979); see also United States v. Whittemore, 776 F.3d 1074,

1078 (9th Cir. 2015).

      Barry Bonds was convicted of one count of obstruction of justice in

violation of 18 U.S.C. § 1503. That statute provides for the punishment of

“[w]hoever, corruptly . . . influences, obstructs, or impedes, or endeavors to

influence, obstruct, or impede the due administration of justice . . .”

      1
        Apologies to Ernest Lawrence Thayer, Casey at the Bat (1888) (“But there
is no joy in Mudville–Mighty Casey has struck out.”).
                                           1
      At the trial of this matter, the jurors were informed that the charges against

Bonds stemmed from his appearance before a grand jury investigating steroid use

by athletes. The obstruction of justice count alleged that Bonds gave “material

Grand Jury testimony that was intentionally evasive, false, and misleading.” Prior

to his grand jury testimony, Bonds was granted immunity from prosecution if he

complied with the immunity order. Special Agent Novitzky read the immunity

order to the jury. The order provided in pertinent part:

                   Barry Bonds may be called to testify before the
             grand jury; and

                   In the judgment of the United States Attorney, the
             testimony and other information to be obtained from
             Barry Bonds is necessary to the public interest; and

                                         ...

                    It is therefore ordered that Barry Bonds, soon as he
             may be called, shall testify under oath and provide other
             information, including documents, in this case and in any
             further ancillary proceedings.

                    It is further ordered that the testimony and other
             information compelled from Barry Bonds pursuant to this
             order . . . may not be used against him in any criminal
             case, except a prosecution for perjury, false declaration,
             or otherwise failing to comply with this order.

      The purpose of immunizing a witness in exchange for his testimony is to

ensure that the witness, freed from the specter of prosecution, will provide

                                          2
complete and truthful testimony. See United States v. Thomas, 612 F.3d 1107,

1126 (9th Cir. 2010) (observing that “[t]he purpose of the immunity order in [the

BALCO] case was to compel the witness to testify truthfully and in good faith

before the grand jury to assist it in its investigation”) (emphasis in the original).

Giving evasive testimony is inconsistent with the obligation to provide complete

and truthful testimony. See United States v. Griffin, 589 F.2d 200, 204 (5th Cir.

1979) (“[A]n obstruction of justice results when attempts to gather relevant

evidence . . . are frustrated by the use of corrupt or false means. The blatantly

evasive witness achieves this effect as surely by erecting a screen of feigned

forgetfulness as one who burns files or induces a potential witness to absent

himself.”) (citation and internal quotation marks omitted). Hence, charges were

brought against Bonds for obstruction of justice.

      At trial, Special Agent Novitsky described the BALCO Laboratories

investigation primarily involving the distribution of anabolic steroids. One of the

principal targets of the criminal investigation was Greg Anderson, Bonds’ fitness

trainer. According to Agent Novitsky, execution of search warrants at BALCO

Laboratories produced a “treasure [trove] of drugs and documents indicating usage

and distribution [of anabolic steroids] to elite professional athletes.” Authorities

also found “physical evidence in terms of drugs that pertained to . . . steroid

                                            3
distribution” following a search of Anderson’s residence. Specifically, samples

from Anderson’s residence were revealed to be a “designer anabolic steroid.”

Authorities also recovered $60,000 from a safe in Anderson’s residence and a bag

of syringes in his vehicle.

      It was against this backdrop that Bonds was immunized and brought before

the grand jury to testify, with the grand jury process considered a continuation of

the investigation. Bonds was not a target of the grand jury. Rather, he and other

athletes were expected to testify candidly and truthfully to further the investigation

into those who were the targets of the grand jury.

      Agent Novitsky testified that the inconsistencies between Bonds’ testimony

and other evidence before the grand jury regarding the relationship between the

athletes and the steroid distributors, including the evasions, required the

investigators to conduct additional inquiries that would not have been necessary

had Bonds given non-evasive testimony. We cannot say with certainty that no

reasonable juror could conclude otherwise. Indeed, drawing all inferences in favor

of the government, a reasonable juror could reasonably conclude that Bonds’

evasive testimony diverted the investigation, thereby impeding the administration

of justice. See id.

      From the inception of this nation’s system of justice, the jury has played an

                                           4
integral role in the administration of justice. See City of Morgantown, W.Va. v.

Royal Ins. Co., Ltd., 337 U.S. 254, 258 (1949) (articulating that “[t]rial by jury is a

vital and cherished right, integral in our judicial system”). We defer to the wisdom

of twelve ordinary citizens, selected by the parties, who hear the evidence and

follow the instructions given by the judge to reach a verdict. See Long v. Johnson,

736 F.3d 891, 896 (9th Cir. 2013) (“Although the evidence presented at trial could

yield an alternative inference, we must respect the exclusive province of the jury to

determine the credibility of witnesses, resolve evidentiary conflicts, and draw

reasonable inferences from proven facts. . . .”) (citation, alteration, and internal

quotation marks omitted). Overturning a jury verdict, particularly on a sufficiency

of evidence challenge, is rare, as it should be. See United States v. Nevils, 598 F.3d
1158, 1164 (9th Cir. 2010) (en banc). This “reviewing court may not ask itself

whether it believes that the evidence at the trial established guilt beyond a

reasonable doubt, only whether any rational trier of fact could have made that

finding.” Id. (citations and internal quotation marks omitted) (first emphasis

added). Regrettably, little consideration is given in the per curiam and concurring

opinions to the entirety of the evidence introduced during Bonds’ trial. Indeed, the

principal concurring opinion focuses on “the instrinsic capabilities of the statement

itself,” as determined on appeal. Kozinski Concurring Opinion, p. 7 (emphasis in

                                            5
the original). However, as discussed below, this analysis applies to false

statements rather than to evasive statements. Importing an inapplicable analysis to

overturn the jury’s considered verdict appears to be a means of “reach[ing] the

conclusion that seems best” to my concurring colleagues. Blue Cross & Blue

Shield v. Rubin, 490 F.3d 718, 724 (9th Cir. 2007) (citation omitted). We know

that the jury deliberated carefully because it convicted Bonds on only one of four

charged counts. See United States v. Plunk, 153 F.3d 1011, 1027 (9th Cir. 1998),

overruled on other grounds by United States v. Hankey, 203 F.3d 1160, 1169 n.7

(9th Cir. 2000) (observing that “the fact that the jury rendered a mixed verdict . . .

suggests that it reviewed the evidence rationally and independently”) (citation,

alterations, and internal quotation marks omitted). Sufficient evidence supports the

jury’s considered verdict, and the verdict warrants deference rather than second-

guessing. See Long, 736 F.3d at 896.

      When Bonds was asked before the grand jury if Anderson had ever given

him anything that required a syringe to inject himself with (a yes or no question),

Bonds launched into the following rambling soliloquy:

             I’ve only had one doctor touch me. And that’s my only
             personal doctor. Greg, like I said, we don’t get into each
             others’ personal lives. We’re friends, but I don’t–we
             don’t sit around and talk baseball, because he knows I
             don’t want–don’t come to my house talking baseball. If

                                           6
      you want to come to my house and talk about fishing,
      some other stuff, we’ll be good friends. You come
      around talking about baseball, you go on. I don’t talk
      about his business, You know what I mean?

                                  ...

      That’s what keeps our friendship. You know, I am sorry,
      but that–you know, that–I was a celebrity child, not just
      in baseball by my own instincts. I became a celebrity
      child with a famous father. I just don’t get into other
      people’s business because of my father’s situation, you
      see.

This rambling, non-response answered the following unasked questions:

[Question: How many doctors have touched (treated?) you?]

Answer: I’ve only had one doctor touch me. And that’s my only
personal doctor.

[Question: Do you and Greg (Anderson) get into each others’
personal lives?]

Answer: Greg, like I said, we don’t get into each others’ personal
lives.

[Question: Do you and Anderson get into each others’ professional
lives?]

Answer: We’re friends, but I don’t–we don’t sit around and talk
baseball, because he knows I don’t want–don’t come to my house
talking baseball. If you want to come to my house and talk about
fishing, some other stuff, we’ll be good friends. You come around
talking about baseball, you go on. I don’t talk about his business.

[Question: What keeps your friendship with Anderson?]

                                   7
      Answer: That’s [not getting into each other’s personal or professional
      lives] what keeps our friendship.

      [Question: Were you a celebrity child?]

      Answer: You know, I am sorry, but that–you know, that–I was a
      celebrity child, not just in baseball by my own instincts. I became a
      celebrity child with a famous father. I just don’t get into other
      people’s business because of my father’s situation, you see.

      Despite these extended responses to unasked questions, Bonds studiously

avoided answering the question that was actually asked: “Did [Anderson] ever

give you anything that required a syringe to inject yourself with?”

      The jury pondered Bonds’ response in conjunction with Agent Novitsky’s

testimony that Bonds’ response required the investigators to search for other

evidence that Anderson provided steroids to Bonds. That evidence included

testimony from other athletes who acknowledged receiving steroid injections, and

from Steve Hoskins, Bonds’ childhood best friend and personal assistant, who had

discussions with Bonds about steroid injections and who heard Bonds complain

about pain associated with the injections. Hoskins also witnessed Anderson and

Bonds enter a bedroom “a couple of times” at Bonds’ Arizona residence, with

Anderson holding a needle that Hoskins believed was for steroid injections.

Hoskins also recounted an incident when Anderson refused to inject Bonds and

Bonds stated that he would “give it to himself.” Hoskins testified that Bonds’ shoe

                                          8
size increased, his glove size changed, and his body got bigger, heavier and “a lot

more muscular.” During Hoskins’ testimony, an audiotape was played that

Hoskins made of Anderson discussing providing steroids to Bonds. Hoskins was

growing increasingly concerned about Bonds’ steroid use and wanted Bonds’

father to intervene. Because Anderson and Bonds denied the use of steroids,

Hoskins hoped to use the tape to convince Bonds’ father that Hoskins’ concern was

justified. The tape was ultimately provided to investigating agents.

      A former girlfriend of Bonds testified that Bonds revealed to her that a lump

on Bonds’ elbow was caused by steroid use. She also observed Anderson and

Bonds regularly enter a bedroom in Bonds’ Arizona residence with a satchel,

locking the door after them and remaining inside for approximately twenty

minutes. At the same time, the former girlfriend noted significant physical changes

in Bonds, including a dramatic increase in size, acne on his upper shoulders and

back, rapid hair loss, testicular atrophy, and decreased sexual performance. In

addition, Bonds became “increasingly aggressive, irritable, agitated, very

impatient, almost violent.” The jury was informed by the Chief Science Officer of

the United States Anti-Doping Agency that these are typical side effects of

anabolic steroid use.

      Finally, Kathy Hoskins, sister to Steve Hoskins, testified that she actually

                                          9
witnessed Anderson administer a shot into Bonds’ “bellybutton” with a syringe,

“like the Doctor with a syringe in the bellybutton.” According to Kathy Hoskins,

Bonds commented that the injection was “a little some some, when I go on the

road, you know we can’t detect it, you can’t catch it.”

         After hearing this evidence, the jury was instructed that to convict Bonds of

obstructing justice, the government was required to prove beyond a reasonable

doubt:

               1.     The defendant corruptly, that is, for the purpose of
         obstructing justice,

               2.      obstructed, influenced, or impeded, or endeavored to
         obstruct, influence, or impede the grand jury proceeding in which
         defendant testified,

                3.     by knowingly giving material testimony that was
         intentionally evasive, false or misleading.

         The instruction on materiality informed the jury that:

                A statement was material if it had a natural tendency to
         influence or was capable of influencing a decision of the grand jury.

                The government alleges that the underlined portion of the
         following statements constitute material testimony that was
         intentionally evasive, false or misleading. In order for the defendant
         to be found guilty of count 5, you must all agree that one or more of
         the following statements was material and intentionally evasive, false
         or misleading, with all of you unanimously agreeing as to which
         statement or statements so qualify[.]



                                            10
      So instructed, the jury reasonably found that Bonds’ rambling statement was

evasive. Under the sufficiency of evidence standard, we draw all inferences in

favor of the government when determining whether any rational juror could have

found that Bonds’ evasive testimony materially impeded the grand jury’s

performance of its investigatory function. See Griffin, 589 F.2d at 204; see also

United States v. Browning, 630 F.2d 694, 699, 701 (10th Cir. 1980) (“The ultimate

question . . . is not whether the defendant told the truth but whether the defendant

obstructed or interfered with the process of truthfinding in an investigation . . . ”).

      Evidence may be sufficient to sustain a conviction under § 1503 even if “it

does not exclude every reasonable hypothesis of innocence or is not wholly

inconsistent with every conclusion of guilt [because] [a] jury is free to choose

among reasonable constructions of the evidence.” United States v. Perkins, 748
F.2d 1519, 1521 (11th Cir. 1984) (citation, alterations and internal quotation marks

omitted).

      The principal concurring opinion acknowledges that the sufficiency of

evidence standard of review is a demanding one, but nevertheless elects to apply

the standard with “some rigor.” Kozinski Concurring Opinion, p. 10. Without

citation to any precedent supporting the addition of “rigor” to the governing

standard of review, that language sounds suspiciously close to a euphemism for

                                           11
second-guessing the jury and “reach[ing] the conclusion that seems best” to those

joining the principal concurrence. Rubin, 490 F.3d at 724 (citation omitted).

      As the principal concurring opinion acknowledges, § 1503 sweeps broadly.

See Kozinski Concurring Opinion, p. 3. Applying that broad statute to the facts of

this case, we must determine whether there was sufficient evidence before the jury

that Bonds sought to corruptly impede the work of the grand jury. See id. We are

not called upon to determine how far § 1503 can be prudentially applied. Nor need

we decide whether attorneys at oral argument could be prosecuted for giving

evasive answers to questions from members of the oral argument panel. Such a

discussion is more akin to resolving a claim that a statute is overbroad, an issue

that is not before us in this appeal. In any event, a hypothetical overreach of the

statute cannot affect Bonds’ conviction for conduct that falls squarely within the

statute. See United States v. Jeter, 775 F.2d 670, 679 (6th Cir. 1985) (concluding

that 18 U.S.C. § 1503 was not vague or overbroad because “[t]he reach of the

statute is clearly limited to such constitutionally unprotected and purportedly illicit

activity as that undertaken by [the defendant] . . .”).

      The jury necessarily found that Bonds’ evasive testimony was material

because it was instructed that it had to make that finding before Bonds could be

convicted of violating § 1503. Nevertheless, the principal concurring opinion

                                           12
relies upon the “self-evident” proposition that Bonds’ evasive statement “did not

have the capacity to divert the government from its investigation . . .” Kozinski

Concurring Opinion, p. 8. But this conclusion ignores Agent Novitzky’s

testimony and the jury’s finding of fact. At a minimum, the jury’s finding is

supported by Agent Novitsky’s testimony that Bonds’ evasive responses diverted

and impeded the investigation by requiring the investigators to determine whether

Bonds was being injected with steroids unknowingly, and whether Bonds’

inconsistent testimony compromised the testimony of the other witnesses. See

Perkins, 748 F.2d at 1528 (noting that “marginal” evidence is sufficient to support

a conviction for obstruction of justice). The jury chose “among reasonable

constructions of the evidence,” and we must respect that choice rather than second-

guess it as the concurring opinions do. Id. at 1526 (citation omitted).

       Strike Two - The per curiam and concurring opinions disregard

precedent that supports upholding the jury’s verdict.

       This is not the first time we have considered whether evasive testimony may

serve as the basis for an obstruction of justice charge. It may be the first time we

have considered the statute as applied to a famous athlete. But that should not be

the deciding factor, and there is no other reason to interpret the statute differently

in this case.

                                           13
      In United States v. Rasheed, 663 F.2d 843, 851 (9th Cir. 1981), we reiterated

that the “obstruction of justice statute was designed to proscribe all manner of

corrupt methods of obstructing justice. . . .” (citing Catrino v. United States, 176
F.2d 884, 887 (9th Cir. 1949)). In Rasheed, the defendant had destroyed or

concealed subpoenaed documents, and we concluded that the suppression of

documentary evidence violated the obstruction of justice statute as much as the

suppression of testimonial evidence. See id. at 852. The defendant argued that

when she appeared before the grand jury, she acknowledged that she had not

produced all the subpoenaed documents. See id. at 853. She asserted that the

government excused her from any further obligation of production, resulting in a

lack of sufficient evidence to support a conviction for obstruction of justice. See

id. We disagreed, holding that the obstruction of justice was complete when

defendant directed destruction or concealment of the documents. See id. We

clarified that the actions of the prosecutor “in no way negate[d] the commission of

the crime. At best, [the prosecutor’s] relieving [the defendant] of further

production indicates that justice was not, in fact, obstructed. This is not a

defense. . . .” Id. (emphasis added). We explained that once it was established that

the defendant acted with “the intent to obstruct justice and endeavored to do so[,]

[t]his is sufficient for guilt under section 1503. . . .” Id. The same analysis is

                                           14
applicable to Bonds’ evasive testimony. Once Bonds acted with the intent to evade

giving the testimony that was compelled by the immunity order, the obstruction of

justice offense was complete. See id. Even if Bonds eventually ceased his evasive

efforts, his prior intent to obstruct was not negated. See id. Bonds’ evasive

testimony could and did interfere with the continued BALCO investigation as

reflected in the testimony of Agent Novitsky. See id.; see also Griffin, 589 F.2d at

204 (observing that justice is obstructed “when attempts to gather relevant

evidence . . . are frustrated by [a] blatantly evasive witness”) (citation and internal

quotation marks omitted).

      Other circuits agree. See United States v. Cohn, 452 F.2d 881, 884 (2d Cir.

1972) (holding that “concealing data recorded in one’s memory” through blatant

evasion constitutes obstruction of justice); see also United States v. Langella, 776
F.2d 1078, 1081 (2d Cir. 1985) (describing “obviously evasive” answers as

“concealment of evidence” within the scope of § 1503). In Perkins, 748 F.2d at

1528, the Eleventh Circuit similarly characterized the defendant’s conduct as

obstructive when he gave evasive answers before the grand jury. The Eleventh

Circuit described the facts of the case as reflecting that the defendant knew there

were irregularities in a certain bank account, that the account was held under a

fictitious name, and that the grand jury was seeking to learn the true identity of the

                                           15
account holder. Although the court acknowledged that the government could have

questioned the defendant more effectively, it nonetheless held that a reasonable

jury could have found that the defendant’s evasive answers were intended to

obstruct the grand jury’s investigation. See id.

      Ignoring these cases, in my view, creates an unwarranted circuit split and

disregards our own precedent without justification.

      Strike Three - The concurring opinions rely on precedent more

applicable to perjury than to obstruction of justice.

      The principal concurring opinion cites this language from Bronston v.

United States, 409 U.S. 352, 358 (1973): “Under the pressures and tensions of

interrogation, it is not uncommon for the most earnest witnesses to give answers

that are not entirely responsive.” Kozinski Concurring Opinion, p. 4. However, the

cited language does not support a conclusion that there was insufficient evidence to

support Bonds’ conviction. In Bronston, the United States Supreme Court

addressed the perjury statute, 18 U.S.C. § 1621 (not the obstruction of justice

statute, 18 U.S.C. § 1503), and decided the issue of whether a witness may be

convicted of perjury for giving an answer that is literally true, but non-responsive

to the question asked. See id. at 352-53. There was absolutely no discussion of

evasive testimony or obstruction of justice.

                                          16
      The defendant in Bronston answered several questions posed during

adversarial bankruptcy proceedings concerning whether he or his company had

Swiss bank accounts. See id. at 354. Although the defendant denied having Swiss

bank accounts, there was evidence that the defendant had a personal bank account

in a Swiss bank for a prior period of five years. See id. It was undisputed that the

defendant’s answers were literally truthful because the defendant did not have a

Swiss bank account “at the time of questioning . . .” Id. In the context of a

prosecution for perjury, the Supreme Court observed that “[t]he cases support

petitioner’s position that the perjury statute is not to be loosely construed, nor the

statute invoked simply because a wily witness succeeds in derailing the

questioner—so long as the witness speaks the literal truth. The burden is on the

questioner to pin the witness down to the specific object of the questioner’s

inquiry.” Id. at 360 (citations omitted) (emphasis added).

      There is a notable statutory distinction between the perjury at issue in

Bronston and the obstruction of justice at issue in this case. In Bronston, the

Supreme Court expressed its unwillingness to expand the perjury statute’s reach to

encompass literally truthful answers beyond the limits established by Congress.

See id. at 358. In its current form, the perjury statute, 18 U.S.C. § 1621, provides:

      Whoever– (1) having taken an oath before a competent tribunal,

                                           17
       officer, or person, in any case in which a law of the United States
       authorizes an oath to be administered, that he will testify, declare,
       depose, or certify truly, or that any written testimony, declaration,
       deposition, or certificate by him subscribed, is true, willfully and
       contrary to such oath states or subscribes any material matter which he
       does not believe to be true; or (2) in any declaration, certificate,
       verification, or statement under penalty of perjury as permitted under
       section 1746 of title 28, United States Code, willfully subscribes as
       true any material matter which he does not believe to be true; is guilty
       of perjury . . .

18 U.S.C. § 1621 (emphases added). Importantly, the perjury statute specifically

requires that the defendant have knowledge that the statement itself was not true.

See id. The perjury statute is much more forgiving in its knowledge requirement

than the elements delineated in 18 U.S.C. § 1503 for obstruction of justice.

Notably, 18 U.S.C. § 1503 does not contain any comparable requirement of known

falsity. Rather, the obstruction of justice statute merely requires that the defendant

“endeavor [ ] to influence, intimidate, or impede any grand or petit juror . . .” 18

U.S.C. § 1503(a) (emphasis added). As the Supreme Court has articulated, “the

term ‘endeavor’ . . . makes conduct punishable where the defendant acts with an

intent to obstruct justice, and in a manner that is likely to obstruct justice, but is

foiled in some way. . . .” United States v. Aguilar, 515 U.S. 593, 601-02 (1995).

The obstruction of justice statute does not make a distinction between obstructive

statements that are false and those that are evasive and not literally false. The



                                            18
statute requires only that the defendant intend his statement to obstruct justice.

      It is questionable whether the “literal truth” underpinnings of Bronston apply

outside the confines of adversarial proceedings where opposing counsel are

expected to continuously hone their questions to require definitive answers, and a

judge is present to control uncooperative witnesses. In contrast, the grand jury is a

non-adversarial, investigatory proceeding with no judge presiding. Moreover,

Bonds was given immunity from prosecution in exchange for his testimony. See

United States v. Boskic, 545 F.3d 69, 92 (1st Cir. 2008) (questioning “whether the

literal truth defense as articulated in Bronston is appropriately invoked outside the

context of adversary questioning. . . .”).

      In Bronston, the defendant’s responses were literally truthful based on the

specific questions posed. In other words, the questions in Bronston permitted the

defendant to exploit the vagaries of the questions while still providing literally

truthful answers. In contrast, the government in this case directly and

unambiguously inquired of Bonds, “Did Greg ever give you anything that required

a syringe to inject yourself with?” Bonds’ answer that he was a celebrity child was

literally truthful in only the most attenuated and superficial manner, as it had




                                             19
nothing to do with the question asked.2 Unlike in Bronston, there were no nuances

to exploit in the direct question posed to Bonds. In United States v. Camper, 384
F.3d 1073, 1076 (9th Cir. 2004), we recognized this limitation with respect to

Bronston. (“Bronston’s rule is limited to cases in which the statement is

indisputably true, though misleading because it was unresponsive to the question

asked. . . .”). Unlike in Bronston, and considering his evasive and misleading

answer, the jury could have reasonably concluded that Bonds endeavored to

impede the grand jury’s investigation. See United States v. Reilly, 33 F.3d 1396,

1416 (3d Cir. 1994) (“Normally, it is for the petit jury to decide which construction

the defendant placed on the question. . . .”) (citation omitted); see also Griffin, 589
F.2d at 204 (“[A]n obstruction of justice results when attempts to gather relevant

evidence by a judicial body, which is charged by law with the task of investigating

      2
         Bonds’ answer to the government’s question as to whether Anderson “ever
gave [him] anything that required a syringe to inject [himself] with” was not
limited to Bonds’ answer that he was a celebrity child. Although it may be literally
true that Bonds was a celebrity child, his answer was also coupled with the
statement that he “just didn’t get into other people’s business because of [his]
father’s situation . . .” To the extent the answer even addressed the government’s
direct question, it implied that, because he was a celebrity child, Bonds did not
interject himself “into other people’s business” and did not receive anything related
to steroids from Anderson. The jury could have reasonably concluded that the last
part of Bonds’ answer was an attempt to impede the grand jury’s investigation by
deflecting the question and evasively implying that, contrary to the evidence
presented at trial, he did not know about Anderson’s steroid operation because he
did not get involved in the business of his friends.
                                           20
and punishing crime, are frustrated by the use of corrupt or false means. The

blatantly evasive witness achieves this effect as surely by erecting a screen of

feigned forgetfulness as one who burns files or induces a potential witness to

absent himself”) (citation and internal quotation marks omitted); United States v.

Browning, 630 F.2d 694, 699 (10th Cir. 1980) (holding that Bronston’s literal truth

defense was inapplicable to an obstruction of justice offense because “Bronston

involved a perjury prosecution in which the question was whether the defendant

had told the truth. The ultimate question in the case at bar is not whether the

defendant told the truth but whether the defendant obstructed or interfered with the

process of truthfinding in an investigation in the process of enforcing the law”).

      “The function of the grand jury is to inquire into all information that might

possibly bear on its investigation until it has identified an offense or has satisfied

itself that none has occurred. As a necessary consequence of its investigatory

function, the grand jury paints with a broad brush. . . .” United States v. R. Enter.,

Inc., 498 U.S. 292, 297 (1991) (citation omitted). Given the importance of the

grand jury’s investigative role, there is no reason to permit an immunized grand

jury witness to obstruct the administration of justice by endeavoring to influence or

impede the grand jury’s investigation. It would appear that if there was ever a

moment for a witness not to engage in obstructive testimony, it would be before a

                                           21
grand jury.

      Application of Bronston’s literal truth analysis guts the obstruction of justice

provision prohibiting any attempt to “corruptly . . . endeavor to influence . . . or

impede any grand or petit juror . . .” 18 U.S.C. § 1503(a). Equating obstruction of

justice with perjury actually superimposes the heightened knowledge requirement

contained in the perjury statute upon the “endeavor to influence or impede”

provisions of the obstruction statute. 18 U.S.C. § 1503(a); cf. 18 U.S.C. § 1621(1).

Specifically, Bronston’s requirement that an attorney must ask clarifying questions

in order to cure potentially perjurious testimony should not be extended to a

witness afforded immunity who attempts to obstruct a grand jury investigation

through misleading and evasive answers. Bonds was liable for obstruction of

justice at the moment he endeavored to influence or impede the grand jury’s

investigation with his misleading and evasive answer to the government’s direct

and unambiguous question. See Aguilar, 515 U.S. at 601 (holding that a defendant

may be convicted of obstruction of justice “where the defendant acts with an intent

to obstruct justice, but is foiled in some way”). In Aguilar, the Supreme Court

delineated the dichotomy between perjury and the intent to obstruct justice:

      Were a defendant with the requisite intent to lie to a subpoenaed
      witness who is ultimately not called to testify, or who testifies but
      does not transmit the defendant’s version of the story, the defendant

                                           22
      has endeavored to obstruct, but has not actually obstructed, justice.
      Under our approach, a jury could find such defendant guilty.

Id. As the Supreme Court emphasized, “[t]his is not to say that the defendant’s

actions need to be successful; an endeavor suffices . . .” Id. at 599 (citation

omitted). Despite the jury’s inability to unanimously find that Bonds committed

perjury, the government presented sufficient evidence that Bonds’ evasive answer

interfered with the administration of justice. See id.

      Once Bonds corruptly endeavored to impede the investigatory function of

the grand jury, his crime was complete. See Rasheed, 663 F.2d at 853. Contrary to

the views expressed in the concurring opinions, the obstruction cannot be undone

by blaming the prosecutor for failing to prevent the obstruction. See id. (“[The

prosecutor’s] actions in no way negate the commission of the crime. At best, his

relieving [the defendant] of further production indicates that justice was not, in

fact, obstructed. This is not a defense. . . .”); see also Perkins, 748 F.2d at 1528

(observing that although the prosecutor could have questioned the witness more

effectively, a reasonable jury could have nevertheless found the testimony to be

evasive in an effort to obstruct justice).

      None of the cases cited in the principal concurring opinion support the

notion that there is insufficient evidence to sustain an obstruction of justice



                                             23
conviction in this case, where the jury was instructed on materiality and

specifically found that Bonds’ statement obstructed justice. See Thomas, 612 F.3d

at 1129 (upholding a conviction for obstruction of justice where the jury found

materiality and obstructive statements); cf. Kungys v. United States, 485 U.S. 759,

769-70 (1988) (discussing generally concealment of a material fact in the

denaturalization context); United States v. McKenna, 327 F.3d 830, 840 (9th Cir.

2003) (discussing materiality generally in the perjury context); Weinstock v. United

States, 231 F.2d 699, 701 (D.C. Cir. 1956) (discussing materiality in the false

statement context); United States v. Serv. Deli Inc., 151 F.3d 938, 941 (9th Cir.

1998) (same); United States v. McBane, 433 F.3d 344, 350-51 (3d Cir. 2005)

(same); United States v. Rigas, 490 F.3d 208, 231 (2d Cir. 2007) (discussing

materiality generally in the bank fraud context). To the extent that the principal

concurring opinion cites these cases for the proposition that the grand jury function

must be subject to influence for the obstruction conviction to stand, I disagree.

See, e.g. Aguilar, 515 U.S. at 601 (explaining that a defendant may be convicted of

obstruction of justice even if his attempt to obstruct is foiled). Moreover, the jury

in this case was instructed on materiality and found Bonds’ statement obstructive

pursuant to that instruction. Absent a complete superimposition of the “literally

true” Bronston analysis, the cases cited in the principal concurring opinion simply

                                          24
do not provide a basis for reversing Bonds’ conviction.

                                  Final Pitch

      Barry Bonds received a grant of immunity in exchange for his truthful and

candid testimony before the grand jury. Rather than aiding the grand jury in its

investigatory quest, Bonds elected to obstruct the grand jury process by giving

evasive testimony. There is sufficient evidence to support his conviction because

the jury was instructed that it must find his evasive testimony to be material before

rendering a guilty verdict. In my view, the per curiam and concurring opinions

impermissibly second-guess the jury verdict, disregard our precedent, create an

unwarranted circuit split and import inapplicable principles from Bronston into the

obstruction of justice analysis. I cry foul.




                                           25